            Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 MIRAMAR FIREFIGHTERS’ PENSION                     No. 19-cv-9837
 FUND, on behalf of itself and all others
 similarly situated,                               CLASS ACTION

                        Plaintiff,                 JURY TRIAL DEMANDED

                v.

 IROBOT CORPORATION, COLIN M.
 ANGLE, and ALISON DEAN,

                        Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Miramar Firefighters’ Pension Fund (“Plaintiff”), by and through its counsel,

alleges the following upon information and belief, except as to those allegations concerning

Plaintiff, which are alleged upon personal knowledge. Plaintiff’s information and belief is based

upon, inter alia, counsel’s investigation, which includes review and analysis of: (a) iRobot

Corporation’s (“iRobot” or the “Company”) regulatory filings with the United States Securities

and Exchange Commission (“SEC”); (b) press releases and media reports issued and disseminated

by the Company; (c) analyst and media reports concerning iRobot; and (d) other public information

regarding the Company.

                                      INTRODUCTION

       1.       This securities class action is brought on behalf of purchasers of iRobot stock

between November 21, 2016 and October 22, 2019, inclusive (the “Class Period”). The claims

asserted herein are alleged against iRobot and certain of the Company’s current executives

(collectively, “Defendants”), and arise under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
            Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 2 of 20



       2.       This matter arises from Defendants’ misrepresentations and material omissions

concerning their reasons for acquiring iRobot’s two major distributors and the demand for the

Company’s products. iRobot’s most popular product line is the Roomba series of vacuums, which

is comprised of autonomous robotic vacuum cleaners.

       3.       Throughout the Class Period, the Company reported explosive, double-digit

revenue growth, which it attributed to increasing demand for its Roomba products, expanded gross

margin due to distributor acquisitions, greater brand awareness, and technological innovation. But

in reality, iRobot was engaging in channel-stuffing in order to inflate its sales and revenues figures,

and had acquired two of its largest distributors in order to facilitate and conceal this deceptive

practice.

       4.       On April 23, 2019, after the close of trading, iRobot surprised the market by

announcing quarterly revenues that were below analyst expectations and also revealed surging

inventory levels. In response to this news, iRobot’s stock price fell from $130.57 per share on

April 23, 2019, to $100.42 per share on April 24, 2019 on unusually high trading volume, a decline

of over 23% in one trading day.

       5.       Then, on July 23, 2019, after the close of trading, iRobot cut its full-year earnings

forecast. In response to this news, iRobot’s stock price fell from $89.63 per share on July 23,

2019, to $74.51 per share on July 24, 2019 on unusually high trading volume, a decline of nearly

17% in one trading day.

       6.       Finally, on October 22, 2019, after the close of trading, iRobot cut the high end of

its revenue expectations for the year, from $1.25 billion to $1.21 billion, and said it rolled back

price increases after a “suboptimal” customer response.          The Company reported increased

inventory levels once again, with third quarter 2019 ending inventory of $248 million or 149 days



                                                  2
            Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 3 of 20



in inventory (“DII”) compared to the $161 million or 113 DII a year prior. In response to this

news, iRobot’s stock price fell from $54.03 per share on October 22, 2019, to $49.06 per share on

October 23, 2019 on unusually high trading volume, a decline of over 9% in one trading day.

       7.       As a result of Defendants’ wrongful acts and omissions, and the resulting decline

in the market value of iRobot’s stock, Plaintiff and other Class members have suffered significant

losses and damages.

                                  JURISDICTION AND VENUE

       8.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5. This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       9.       Venue is proper in this District pursuant to Section 27 of the Exchange Act and

28 U.S.C. § 1391(b). iRobot conducts substantial business in this District, and many of the acts

and conduct that constitute the violations of law complained of herein, including the preparation

and dissemination to the public of materially false and misleading information, occurred in this

District. In connection with the acts alleged in this Complaint, Defendants, directly or indirectly,

used the means and instrumentalities of interstate commerce, including the mails, interstate

telephone communications, and the facilities of the national securities markets.

                                              PARTIES

       10.      Plaintiff Miramar Firefighters’ Pension Fund provides retirement benefits to

firefighters employed by the City of Miramar, Florida. As indicated on the certification submitted

herewith, Plaintiff purchased shares of iRobot stock during the Class Period and suffered damages

as a result of the violations of the federal securities laws alleged herein.



                                                   3
          Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 4 of 20



       11.      Defendant iRobot Corporation, a Delaware corporation headquartered at 8 Crosby

Drive, Bedford, Massachusetts 01730, is a global consumer robot company with a portfolio of

products focused on indoor and outdoor cleaning applications. The Company’s common stock

trades on the NASDAQ, which is an efficient market, under ticker symbol “IRBT.” iRobot

currently has over 28 million shares of common stock outstanding, owned by at least hundreds or

thousands of investors.

       12.      Defendant Colin M. Angle is a co-founder of iRobot and has served as Chief

Executive Officer of the Company since June 1997 and Chairman of the Board of Directors since

October 2008.

       13.      Defendant Alison Dean has served as Executive Vice President, Chief Financial

Officer, Treasurer, and Principal Accounting Officer of iRobot since April 2013.

       14.      Defendants Angle and Dean are collectively referred to hereinafter as the

“Individual Defendants.” The Individual Defendants, because of their positions with iRobot,

possessed the power and authority to control the contents of iRobot’s reports to the SEC, press

releases, and presentations to securities analysts, money and portfolio managers, and institutional

investors. Each of the Individual Defendants was provided with copies of the Company’s reports

and press releases alleged herein to be misleading prior to, or shortly after, their issuance and had

the ability and opportunity to prevent their issuance or cause them to be corrected. Because of

their positions and access to material non-public information, each of the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to, and were being concealed

from, the public, and that the positive representations which were being made were then materially

false and/or misleading.




                                                 4
          Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 5 of 20



                                          BACKGROUND

       15.     iRobot is a global consumer robot company based in Bedford, Massachusetts.

Founded in 1990, iRobot designs and builds robots to assist with household tasks and has sold

more than 25 million robots worldwide. iRobot’s most popular product line is its autonomous

robotic vacuum cleaners, which the Company first introduced with the Roomba Vacuuming Robot

in 2002. iRobot’s products, including the Roomba line, purport to feature proprietary technologies

and advanced concepts in cleaning, mapping, and navigation.

       16.     In November 2016, iRobot announced the first of two upcoming acquisitions, the

acquisition of the iRobot-related distribution business of Tokyo-based Sales on Demand

Corporation (“SODC”). The Company said the acquisition would “better enable iRobot to

maintain its leadership position and accelerate the growth of its business in Japan through direct

control of pre- and post-sales market activities including sales, marketing, branding, channel

relationships and customer service.”

       17.     Following this announcement and throughout the Class Period, iRobot reported

explosive, double-digit revenue growth and reaffirmed its positive outlook, attributing its strong

performance to growing demand for the Roomba line of products, expanded gross margin due to

distributor acquisitions, greater brand awareness, and technological innovation. The truth behind

the Company’s revenue numbers was that it was engaging in channel-stuffing—the deceptive

practice of sending retailers and distributors in a company’s distribution channel more products

than those retailers would ordinarily purchase from the company or be able to sell to the public

during a given period, enabling the company to book those as sales in the current quarter or year.

Here, iRobot was stuffing the channel through its control of the two distributors it had acquired in

order to continue its deceptive scheme.



                                                 5
            Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 6 of 20



                  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                STATEMENTS CAUSE SUBSTANTIAL LOSSES TO INVESTORS

       18.      The Class Period begins on November 21, 2016, when iRobot announced it would

be acquiring the iRobot-related distribution business of privately-held SODC. In a press release

that day, the Company said the acquisition would “better enable iRobot to maintain its leadership

position and accelerate the growth of its business in Japan through direct control of pre- and post-

sales market activities including sales, marketing, branding, channel relationships and customer

service.”

       19.      iRobot completed the purchase of SODC on April 11, 2017 for $18 million—equal

to the book value of the acquired assets. In a press release issued the day of the acquisition’s

completion, the Company reiterated the purported rationale for the acquisition: to “better enable

iRobot to maintain its leadership position and accelerate the growth of its business in Japan through

direct control of pre- and post-sales market activities[.]”

       20.      Then, on July 25, 2017, the Company announced that it would be acquiring

privately-held Robopolis SAS (“Robopolis”), based in Lyon, France, for $141 million. Robopolis

had been an exclusive distributor of iRobot products since 2006 and the Company’s largest

distributor in Europe, the Middle East, and Africa (the “EMEA” region). In the press release

announcing the acquisition, iRobot Co-Founder, Chairman, and Chief Executive Officer Colin M.

Angle stated, “At this stage in the Western European market evolution, and the growth opportunity

it presents, we feel a more direct go-to-market strategy is necessary to continue driving adoption

of robots for the home.” The press release also said the Ropobolis acquisition would “further

enhance the company’s distribution network, ensure global brand consistency and better serve the

needs of European consumers while driving continued growth in Western Europe through a




                                                  6
          Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 7 of 20



consistent approach to all market activities including sales, marketing, branding, channel

relationships and customer service.”

       21.     On October 2, 2017, the Company completed the acquisition of Robopolis. In a

press release issued that day, the Company reaffirmed its purported rationale for the purchase of

its largest European distributor, stating, “With the acquisition, iRobot will further extend its

overseas control of market activities, including consistent global messaging, that will help drive

greater adoption of robotic vacuum cleaners and affirm iRobot's segment leadership.”

       22.     Following the acquisitions, in a February 7, 2018 press release, iRobot reported

“record” revenue fourth quarter and full-year revenue: “[W]e delivered fantastic quarterly and full-

year revenue growth of 54% and 34% respectively, over Q4 and full-year 2016. Record Q4

revenue was driven by very strong sales in the United States, and in EMEA, as the overall category

continued to grow at an accelerating rate.” The Company also stated that in 2018, it expected to

“cross the billion-dollar revenue threshold and deliver $1.05 to $1.08 billion in revenue, which is

year-over-year growth of 19% to 22%, operating income of $86 to $96 million and EPS of $2.10

to $2.35.”

       23.     On June 12, 2018, iRobot Executive Vice President, Chief Financial Officer,

Treasurer, and Principal Accounting Officer Alison Dean spoke at the Nasdaq Investor Conference.

Dean discussed the Company’s recent acquisitions of SODC and Robopolis, saying:

       [T]here were two situations where we felt by going direct to market, we would be
       better off and that resulted in the two acquisitions we made last year. . . . And the
       rationale there was that these distributors have done a great job, getting us
       established and creating that initial market awareness. . . . [T]he real benefits we
       think we will get from that, there’s certainly a pickup in revenue and margin by
       taking out the middleman, but it’s really this direct control of go-to-market
       activities that we think will further help us penetrate the market there and
       drive further adoption of the products in the categories.




                                                 7
          Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 8 of 20



       24.     That day, an investment analyst upgraded its rating of iRobot stock to “Good” from

“Above Average,” citing a rise in the Company’s business market sentiment and the likelihood that

the Company would deliver long-term returns.

       25.     On July 25, 2018, iRobot held its second quarter 2018 earnings call. On that call,

Defendant Angle reported 15% year-over-year revenue growth in the U.S. and 34% international

revenue growth. Defendant Angle noted, “In the U.S., sales were robust . . . as consumers

continued to appreciate the value proposition of our products. In EMEA, revenue grew 51%,

where we saw strong demand, also benefiting from the revenue uplift associated with sales in the

EMEA countries, where we now sell direct.”

       26.     On that call, Angle also discussed iRobot’s inventory levels, telling investors that

the Company expected DII—an efficiency ratio that measures the average number of days a

company holds its inventory before selling it—to increase temporarily due to structural changes in

the Company’s business and “typical quarterly fluctuations” before declining at year-end. He

stated, “We continue working to identify operating efficiencies to improve working capital and

reduce DII over time.” Later on the call, an investment analyst from Piper Jaffray Companies

asked Alison Dean to confirm a comment she had made that implied there had been no change in

channel inventory, to which Dean replied, “Yeah, I’d say the channel inventory levels are where

they normally are. I don’t think they’ve changed dramatically from where they were at the end of

Q1 or last year.”

       27.     Defendant Angle again spoke about the SODC and Robopolis acquisitions at the

Citi Global Technology Conference on September 5, 2018. A research analyst for Citigroup asked

about the strategic importance for iRobot of acquiring the two distributors. Angle replied:

       [W]e saw that there are opportunities to improve the performance of these
       distributors by focusing on how they were going to market, in particular how they


                                                8
          Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 9 of 20



       were approaching online sales, because these, the two distributors we bought, were
       very much—had DNA in the brick-and-mortar domain and we felt missing
       opportunities online. And so that we made these two acquisitions [last year] and
       have been able to really successfully move them into a more mixed focus between
       brick and mortar and online, start deploying the marketing programs that have been
       proven out in North America, and are very excited about those acquisitions driving
       the growth that we’re predicting, continuing well into the future.

       28.     Then, on October 24, 2018, iRobot held its third quarter 2018 earnings call. When

asked for a comment about overall growth rates for the Company given the one-year anniversary

of the SODC and Robopolis acquisitions, Defendant Dean responded, “We’re continuing to see

good momentum in all the markets regionally, U.S., EMEA, and Japan, and I think that will all be

growth contributors as we look forward.”

       29.     Similarly, on a February 7, 2019 fourth quarter and year-end 2018 earnings call,

Defendant Angle reported, “Revenue grew 24%, crossing the $1 billion revenue threshold in an

increasingly competitive market and we delivered an operating margin of nearly 10% after

absorbing the impact of tariffs in Q4.” Angle also attributed strong holiday performance to

“[s]ubstantial demand for our game-changing Roomba i7 and i7+,” and said that “over-

performance in Japan was driven by robust Q4 demand supported by our sales and marketing

programs in that region.”

       30.     The statements identified in ¶¶17-29 were materially false and misleading, or

omitted material information known to Defendants necessary to make the statements not false and

misleading, when made.       Specifically, Defendants misrepresented the reason for iRobot’s

acquisitions of SODC and Robopolis, which was to control the Company’s largest distributors so

that Defendants could inflate sales and revenue figures by stuffing the channel. Defendants further

misled investors by repeatedly telling them throughout the Class Period that the Company was

seeing continued double-digit revenue growth, and by attributing the growth to increased demand

for the Roomba, when in reality Defendants were engaging in channel-stuffing to artificially boost

                                                9
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 10 of 20



sales. Defendants also misstated that the Company’s channel inventory levels had not changed

and would not change dramatically from quarter to quarter or year over year, when in fact iRobot

was deliberately stuffing the channel in order to claim false revenue growth.

                                    THE TRUTH EMERGES

       31.     On April 23, 2019, after the close of trading, iRobot surprised the market by

announcing quarterly revenues that were below analyst expectations and also revealed surging

inventory levels. Specifically, the Company reported DII of 140 for the three months ended March

30, 2019, compared to DII of 101 for the three months ended March 31, 2018. Inventory also rose

to $181 million as of March 30, 2019, up from $112 million in April 2018.

       32.     In response to this news, iRobot’s stock price fell from $130.57 per share on April

23, 2019, to $100.42 per share on April 24, 2019 on unusually high trading volume—a decline of

over 23% in one trading day.

       33.     On July 23, 2019, after the close of trading, iRobot cut its full-year earnings

forecast. Specifically, fiscal year 2019 revenue guidance was lowered from a range between $1.28

billion and $1.31 billion, to a range between $1.2 billion and $1.25 billion, and earnings per share

guidance was lowered from a range between $3.15 and $3.40 to a range between $2.40 and $3.15.

In response to this news, iRobot’s stock price fell from $89.63 per share on July 23, 2019, to $74.51

per share on July 24, 2019 on unusually high trading volume—a decline of nearly 17% in one

trading day.

       34.     Then, after the close of trading on October 22, 2019, iRobot issued a press release

reporting third quarter 2019 financial results. The Company cut the high end of its revenue

expectations for the year, from $1.25 billion to $1.21 billion, and said it rolled back price increases

after a “suboptimal” customer response. Tellingly, the Company reported increased inventory



                                                  10
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 11 of 20



levels once again, with third quarter 2019 ending inventory of $248 million or 149 DII compared

to the $161 million or 113 DII a year prior. In response to this news, iRobot’s stock price fell from

$54.03 per share on October 22, 2019, to $49.06 per share on October 23, 2019 on unusually high

trading volume—a decline of over 9% in one trading day.

                                       LOSS CAUSATION

       35.     During the Class Period, as detailed herein, Defendants made materially false and

misleading statements and omissions, and engaged in a scheme to deceive the market. These

misleading statements and omissions artificially inflated the price of iRobot stock and operated as

a fraud or deceit on the Class (as defined below). Later, when Defendants’ prior misrepresentations

and fraudulent conduct were disclosed to the market, iRobot’s stock price fell significantly. As a

result of their purchases of iRobot stock during the Class Period, Plaintiff and other members of

the Class suffered economic loss, i.e., damages, under the federal securities laws.

                               CLASS ACTION ALLEGATIONS

       36.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased iRobot stock during the Class Period

(the “Class”). Excluded from the Class are Defendants and their families, directors, and officers

of iRobot and their families and affiliates.

       37.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. iRobot has over 28 million shares of stock outstanding, owned by at

least hundreds or thousands of investors.




                                                 11
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 12 of 20



       38.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class, which

predominate over questions which may affect individual Class members, include:

                (a)    Whether Defendants violated the Exchange Act;

                (b)    Whether Defendants omitted and/or misrepresented material facts;

                (c)    Whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

                (d)    Whether Defendants knew or recklessly disregarded that their statements

and/or omissions were false and misleading;

                (e)    Whether Defendants’ misconduct impacted the price of iRobot stock;

                (f)    Whether Defendants’ conduct caused the members of the Class to sustain

damages; and

                (g)    The extent of damages sustained by Class members and the appropriate

measure of damages.

       39.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct.

       40.      Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

       41.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                                  12
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 13 of 20



                     INAPPLICABILITY OF STATUTORY SAFE HARBOR

       42.     iRobot’s “Safe Harbor” warnings accompanying its forward-looking statements

issued during the Class Period were ineffective to shield those statements from liability.

       43.     Defendants are also liable for any false or misleading forward-looking statements

pleaded herein because, at the time each such statement was made, the speaker knew the statement

was false or misleading and the statement was authorized and/or approved by an executive officer

of iRobot who knew that the statement was false. None of the historic or present-tense statements

made by Defendants were assumptions underlying or relating to any plan, projection, or statement

of future economic performance, as they were not stated to be such assumptions underlying or

relating to any projection or statement of future economic performance when made, nor were any

of the projections or forecasts made by Defendants expressly related to, or stated to be dependent

on, those historic or present-tense statements when made.

                                 PRESUMPTION OF RELIANCE

       44.     At all relevant times, the market for iRobot stock was an efficient market for, among

others, the following reasons:

               (a)     iRobot stock met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;

               (b)     As a regulated issuer, iRobot filed periodic public reports with the SEC and

the NASDAQ;

               (c)     iRobot regularly and publicly communicated with investors via established

market communication mechanisms, including through regular disseminations of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and



                                                13
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 14 of 20



                (d)    iRobot was followed by several securities analysts employed by major

brokerage firm(s) who wrote reports which were distributed to the sales force and certain

customers of their respective brokerage firm(s). Each of these reports was publicly available and

entered the public marketplace.

        45.     As a result of the foregoing, the market for iRobot stock promptly digested current

information regarding iRobot from all publicly available sources and reflected such information

in the price of iRobot stock. Under these circumstances, all purchasers of iRobot stock during the

Class Period suffered similar injury through their purchase of iRobot stock at artificially inflated

prices and the presumption of reliance applies.

        46.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material misstatements. Because this

action involves Defendants’ misrepresenting material information regarding its revenue growth,

positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the

misstatements be material in the sense that a reasonable investor might have considered them

important in making investment decisions. Given the importance of the Company’s sales to

investors, as set forth above, that requirement is satisfied here.

                                             COUNT I

  For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 against Defendants

        47.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        48.     During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing



                                                  14
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 15 of 20



public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase iRobot stock at artificially inflated prices.

       49.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

       50.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the U.S. mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s

financial well-being, operations, and prospects.

       51.     During the Class Period, Defendants made the false statements specified above,

which they knew or recklessly disregarded to be false or misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       52.     Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or recklessly disregarded the true facts that were available to them.

Defendants engaged in this misconduct to conceal iRobot’s true condition from the investing

public and to support the artificially inflated prices of the Company’s stock.

       53.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they purchased iRobot stock at artificially inflated prices and were harmed when the

truth about iRobot negatively impacted the price of the Company’s stock. Plaintiff and the Class

would not have purchased iRobot stock at the prices they paid, or at all, had they been aware that



                                                   15
         Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 16 of 20



the market prices for Cardinal common stock had been artificially inflated by Defendants’

fraudulent course of conduct.

        54.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases of the

Company’s stock during the Class Period.

        55.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

                                            COUNT II

   For Violations of Section 20(a) of the Exchange Act against the Individual Defendants

        56.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        57.     The Individual Defendants acted as controlling persons of iRobot within the

meaning of Section 20(a) of the Exchange Act. By virtue of their high-level positions, participation

in and/or awareness of the Company’s operations, direct involvement in the day-to-day operations

of the Company, and/or intimate knowledge of the Company’s actual performance, and their power

to control public statements about iRobot, the Individual Defendants had the power and ability to

control the actions of iRobot and its employees. By reason of such conduct, the Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment as follows:

        A.      Determining that this action is a proper class action under Rule 23 of the Federal

                Rules of Civil Procedure;

        B.      Awarding compensation to Plaintiff and other Class members against all

                Defendants, jointly and severally, for all damages sustained as a result of

                                                16
       Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 17 of 20



             Defendants’ wrongdoing, in an amount to be proven at trial, including interest

             thereon;

      C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

             this action, including attorneys’ fees and expert fees; and

      D.     Awarding such equitable/injunctive or other further relief as the Court may deem

             just and proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: October 24, 2019                     Respectfully submitted,


                                            BERNSTEIN LITOWITZ BERGER
                                              & GROSSMANN LLP

                                            /s/ Avi Josefson
                                            Hannah Ross
                                            Avi Josefson
                                            Michael D. Blatchley
                                            1251 Avenue of the Americas
                                            New York, NY 10020
                                            Tel: (212) 554-1400
                                            Fax: (212) 554-1444
                                            hannah@blbglaw.com
                                            avi@blbglaw.com
                                            michaelb@blbglaw.com


                                            KESSLER TOPAZ MELTZER
                                             & CHECK, LLP

                                            Naumon A. Amjed
                                            Ryan T. Degnan
                                            280 King of Prussia Road
                                            Radnor, Pennsylvania 19087
                                            Tel: (610) 667-7706
                                            Fax: (610) 667-7056
                                            namjed@ktmc.com
                                            rdegnan@ktmc.com




                                              17
Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 18 of 20



                            KLAUSNER KAUFMAN JENSEN
                              & LEVINSON

                            Robert D. Klausner
                            Bonni S. Jensen
                            7080 Northwest 4th Street
                            Plantation, Florida 33317
                            Tel: (954) 916-1202
                            Fax: (954) 916-1232
                            bob@robertdklausner.com
                            bonni@robertdklausner.com




                              18
     Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 19 of 20




                          CERTIFICATION PURSUANT TO
                         THE FEDERAL SECURITIES LAWS

        I, Leo Nunez, on behalf of Miramar Firefighters’ Pension Plan (“Miramar
Firefighters”), hereby certify, as to the claims asserted under the federal securities laws,
that:

   1. I am the Chairman of Miramar Firefighters. I have reviewed the complaint with
      the Fund’s legal counsel, and based on the legal counsel’s knowledge and advice,
      authorize its filing.

   2. Miramar Firefighters did not purchase the securities that are the subject of this
      action at the direction of counsel or in order to participate in any action arising
      under the federal securities laws.

   3. Miramar Firefighters is willing to serve as a representative party on behalf of the
      Class, including providing testimony at deposition and trial, if necessary.

   4. Miramar Firefighters’s transactions in the iRobot Corporation securities that are
      the subject of this action are set forth in the chart attached hereto.

   5. Miramar Firefighters is currently seeking to serve as a lead plaintiff and
      representative party on behalf of a class in the following action filed under the
      federal securities laws during the three years preceding the date of this
      Certification:

               Plymouth County Retirement System v. GTT Communications, Inc.,
                                 No. 19-cv-982 (E.D. Va.)

   6. Miramar Firefighters will not accept any payment for serving as a representative
      party on behalf of the Class beyond Miramar Firefighters’s pro rata share of any
      recovery, except such reasonable costs and expenses (including lost wages)
      directly relating to the representation of the Class, as ordered or approved by the
      Court.


         I declare under penalty of perjury that the foregoing is true and correct. Executed
this 24
     ___th day of October, 2019.




                                                 Auto
                                               ____________________________________
                                               Leo Nunez
                                               Chairman
                                               Miramar Firefighters’ Pension Plan
   Case 1:19-cv-09837-JSR Document 1 Filed 10/24/19 Page 20 of 20



Miramar Firefighters’ Pension Plan
Transactions in iRobot Corporation

Transaction      Date      Shares     Price

  Purchase    12/11/2018    503      91.2213
  Purchase     5/1/2019     208      102.3864
  Purchase     5/2/2019     57       103.9342
